IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ROY DANIELS MORAGA,                                      No. 85481
                                  Appellant,
                              vs.                                           FILE
                 THE STATE OF NEVADA,
                                  Respondent.                               NOV 1 0 2022



                                      ORDER DISMISSING APPEAL
                            This is a pro se appeal from an "Order Denying Defendant's
                Motion for Production of Documents Under the Freedom of Information Act
                5 USCA 512."     Eighth Judicial District Court, Clark County; Carolyn
                Ellsworth, Judge.
                            Because no statute or court rule permits an appeal from the
                aforementioned order, we lack jurisdiction. Castillo u. State, 106 Nev. 349,
                352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                            ORDER this appeal DISMISSED.



                                                                   , J.
                                        Hardesty


                      44;4_5Cm....0        J.                                         , J.
                Stiglich                                  Herndon




                cc:   Hon. Carolyn Ellsworth, Senior Judge
                      Roy Daniels Moraga
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947,1